      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 1 of 20




 1 [Counsel listed on signature page]

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11                                  SAN FRANCISCO DIVISION

12

13 PROOFPOINT, INC.; CLOUDMARK LLC,
                                                CASE NO. 3:19-cv-4238-MMC-RMI
14
                  Plaintiffs,
15                                              JOINT CASE MANAGEMENT
                                                STATEMENT & [PROPOSED] ORDER
           vs.
16
                                                Date:       March 12, 2021
17 VADE SECURE, INCORPORATED; VADE              Time:       10:30 a.m.
                                                Location:   Teleconference
   SECURE SASU; OLIVIER LEMARIÉ,
18

19                Defendants.

20

21

22

23

24

25

26

27

28

                                                                No. 3:19-cv-4238-MMC-RMI
                                                        JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 2 of 20




 1          Pursuant to Federal Rule of Civil Procedure 26(f), Civil L.R. 16-9, the Standing Order for All

 2 Judges of the Northern District of California – Contents of Joint Case Management Statement, and the

 3 Court’s Case Management Scheduling Order, the parties to the above-titled action, Plaintiffs

 4 Proofpoint, Inc. and Cloudmark LLC (collectively, “Proofpoint” or “Plaintiffs”) and Defendants Vade

 5 Secure, Incorporated, Vade Secure SASU (collectively, “Vade Secure”), and Olivier Lemarié (Mr.

 6 Lemarié and Vade Secure, collectively, “Defendants”), jointly submit this Joint Case Management

 7 Statement in advance of the Case Management Conference on March 12, 2021.

 8 1.       JURISDICTION AND SERVICE

 9          This Court has subject matter jurisdiction over Plaintiffs’ federal trade secret misappropriation

10 and copyright infringement claims pursuant to 28 U.S.C. §§ 1331 and 1338(a), respectively; the trade

11 secret laws of the United States, 18 U.S.C. §§ 1836 and 1839 et seq; and the copyright laws of the

12 United States, 17 U.S.C. § 101 et seq. This Court has extraterritorial jurisdiction over Plaintiffs’

13 claims against Vade Secure SASU pursuant to 18 U.S.C. § 1837(2). The Court has supplemental

14 jurisdiction over Plaintiffs’ state law claims alleged in the Complaint pursuant to 28 U.S.C. § 1367(a)

15 because the federal and state law claims derive from a common nucleus of operative fact. For

16 purposes of this lawsuit only, the parties do not dispute personal jurisdiction, venue, or service. By

17 this statement, Defendants do not concede that Plaintiffs have adequately stated a claim for

18 misappropriation. All parties have been served.

19 2.       FACTS

20          Plaintiffs’ Statement: As set forth in more detail in Plaintiffs’ First Amended Complaint

21 (Dkt. 219), responses to Defendants’ interrogatories, and recently served opening expert reports, this

22 action arises from Defendants’ misappropriation of Plaintiffs’ trade secrets and infringement of

23 Plaintiffs’ copyrights, as well as Defendant Lemarié’s breach of contractual obligations related to acts

24 of misappropriation and infringement. Defendant Lemarié was Plaintiff Cloudmark’s former Vice

25 President of Gateway Technology, during which time he led the design and development of numerous

26 Cloudmark technologies, including without limitation Cloudmark’s Trident (a cutting-edge email

27 security product targeting spear phishing and other malicious email attacks) and Cloudmark Gateway

28 Mail Transfer Agent (“MTA”) (an intelligent message routing platform based on technology acquired

                                                      -1-                  No. 3:19-cv-4238-MMC-RMI
                                                                   JOINT CASE MANAGEMENT STATEMENT
       Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 3 of 20




 1 by Cloudmark from Defendant Lemarié’s former company, Bizanga Ltd.). While at Cloudmark, Mr.

 2 Lemarié also worked on developing product roadmaps and future feature planning, including

 3 architectural designs and planned improvements for a cloud-enabled version of the Cloudmark MTA.

 4          In November 2016, Defendant Lemarié abruptly resigned from Cloudmark and, within

 5 months, emerged as the Chief Technology Officer at Vade. Notably, Mr. Lemarié’s arrival at Vade

 6 was preceded by several other former Cloudmark employees who had also worked on the Cloudmark

 7 MTA, Trident, and other Cloudmark technologies, including Vade’s now Vice President of

 8 Engineering, Xavier Delannoy, Lead Technical Architect, Alexandre Boussinet, and Head of Product

 9 Management (Service Providers), Guillaume Séjourné. Defendant Lemarié and the former Cloudmark

10 employees’ arrivals at Vade were followed by a succession of rapid product and feature

11 announcements starting in late 2018 with the announcement and release of Vade Secure for Office

12 365, followed by the announcement of feature extensions to the Vade Secure Content Filter, and

13 Vade’s MTA Builder, all of which have been advertised as including features and technologies that

14 closely mirror the technologies for which Defendant Lemarié oversaw development at Cloudmark.

15          In early 2019, Plaintiffs learned of Vade’s newly announced technologies, and their alarming

16 similarity to those Mr. Lemarié and the other former Cloudmark employees had worked on while at

17 Cloudmark. Thus, in July 2019, Plaintiffs filed this lawsuit for misappropriation of Plaintiffs’ trade

18 secrets, which were developed over many years by many engineers and programmers, had been kept

19 secret using objectively reasonable measures to preserve secrecy, and all of which have independent

20 economic value (including, without limitation, to competitors such as Vade, who can leverage the

21 trade secrets to release products more quickly and at a fraction of the cost). And contrary to

22 Defendants’ assertions, the trade secrets have been identified with specificity—first in response to

23 interrogatories Defendants served for the first time in March 2020, after this Court denied Plaintiffs’

24 motion for preliminary injunction. The Court affirmed the sufficiency of those disclosures (see Dkts.

25 149, 159), and Plaintiffs have since answered subsequent interrogatories providing additional detailed

26 information supporting Plaintiffs’ claims. Thus, Defendants’ claim that they “still” do not know what

27 is at issue in this case is belied by the fact that Plaintiffs have served detailed interrogatory responses

28 spanning over 70 pages that identify specific evidence of misappropriation of specific trade secrets,

                                                       -2-                  No. 3:19-cv-4238-MMC-RMI
                                                                    JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 4 of 20




 1 with specific citations to source code, documents, and other evidence—all of which clearly elucidate

 2 the scope and identification of the trade secrets and Defendants’ misappropriation thereof.1

 3          Indeed, discovery has revealed that Vade’s rapid development of its technologies was led by

 4 Defendant Lemarié and Messrs. Delannoy, Boussinet, and Séjourné, and that the development of these

 5 technologies by Vade has substantially leveraged—and in some instances directly copied from—

 6 Plaintiffs’ trade secrets and source code, including Plaintiffs’ development plans and architectural

 7 designs for future technologies. Defendant Lemarié himself has admitted to accessing and copying

 8 Cloudmark source code into Vade’s products in at least 2018. Accordingly, Plaintiffs amended their

 9 original complaint to add copyright infringement claims directed to this and other instances of copying

10 by Defendants. Similarly, Vade’s VP of Engineering, Xavier Delannoy, has also admitted to taking

11 highly confidential reports and information from Cloudmark and using them at Vade, including to

12 advocate for development of new products that Vade intends to use to displace Plaintiffs.

13          As a result of his misappropriation and infringement at Vade, Defendant Lemarié

14 concomitantly failed to comply with his contractual obligations to Cloudmark, including relating to,

15 inter alia, his agreement to maintain and preserve Cloudmark confidential information and return the

16 same to Cloudmark upon his departure. For example, Plaintiffs have learned that Defendant Lemarié

17 left Cloudmark and failed to return Cloudmark confidential materials that he saved to his laptop and at

18 least one backup server at his home. Even after Defendant Lemarié became CTO at Vade, he

19 maintained his access to the Cloudmark confidential materials, and accessed them in order to copy

20 Cloudmark source code for Vade’s benefit. Forensic discovery into Mr. Lemarié’s devices is still

21
        1
22          Defendants complain about the number of trade secrets and distinct combinations identified by
     Plaintiffs, yet the total number of trade secrets is a direct result of their own failure to provide any
23   meaningful response to Plaintiffs’ interrogatories seeking the basis of their defenses. For example,
     Vade provided its position on alleged general knowledge of the trade secrets for the first time in a
24   supplemental response served on the last day of fact discovery, yet even then did not provide any
     substantive explanation of what prior publication or system discloses each of the trade secrets or how.
25   Instead, Vade provided vague assertions and a blanket citation to over 2,500 documents and websites
     totaling over 50,000 pages of documents—essentially telling Plaintiffs to go fish. Even now, Vade
26   claims “the evidence establishes that Plaintiffs’ purported trade secrets are old concepts known and
     widely used publicly in the industry,” yet Vade has never explained what specific evidence they are
27   referring to or how such evidence relates to each trade secret. Nevertheless, Plaintiffs’ experts have
     reviewed the citations and rebutted any notion that the trade secrets were known in the industry.
28

                                                       -3-                 No. 3:19-cv-4238-MMC-RMI
                                                                   JOINT CASE MANAGEMENT STATEMENT
       Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 5 of 20




 1 ongoing and may reveal further misappropriation and contractual breaches.

 2          As a result of Defendants’ wrongdoing, Plaintiffs have suffered and continue to suffer

 3 irreparable harm, which cannot be fully remedied by monetary damages, at least because Vade

 4 continues to benefit from its use of Plaintiffs’ trade secrets to directly compete with Plaintiffs (and

 5 thereby gain the benefit of additional customer email streams that allow further improvements to

 6 Vade’s technology to Plaintiffs’ detriment). Thus, injunctive relief is necessary to prevent further

 7 harm to Plaintiffs, including the continued misappropriation and dissemination of trade secrets. While

 8 monetary damages cannot fully compensate for Defendants’ wrongdoing, Plaintiffs’ economics expert

 9 has calculated a minimum amount of damages, including for the unjust enrichment to Vade from sales

10 of certain products that have utilize or otherwise benefited from Plaintiffs’ trade secrets (i.e., Vade for

11 Office 365, MTA Builder, and Content Filter), lost profits in the form of price erosion from discounts

12 Plaintiffs had to offer as a result of Vade’s direct competition using Plaintiffs’ trade secrets, and

13 compensation Mr. Lemarié received and kept, despite his breach of key employment agreements.

14          Accordingly, this case is primarily about 1) the misappropriation of Plaintiffs’ trade secrets—

15 which Plaintiffs have explained include their specific implementation and proposed improvements of

16 various combinations of features relating to malicious email detection, specific implementations of a

17 “reputation” framework for efficiently and effectively tracking a history of communications to

18 identify malicious emails, proprietary implementation of integrating malicious email detection with

19 Microsoft Office 365 email, a unified architecture for detecting malicious email and associated

20 functionalities, architectural designs for a cloud-based MTA, and information contained in a number

21 of highly confidential reports taken by Mr. Delannoy and distributed within Vade; 2) the infringement

22 of Plaintiffs’ copyrights, and 3) Defendant Lemarié’s breaches of contract. Although Vade has raised

23 numerous counterclaims directed to commercial disparagement, antitrust, and tortious interference,

24 among others, discovery has revealed what Plaintiffs have known all along: there is zero evidentiary

25 basis for any of Vade’s counterclaims, and those counterclaims should be dismissed from this case.

26          Defendants’ Statement: Vade Secure was founded in 2008 and is focused on developing and

27 offering email security solutions to protect customers’ email boxes from a variety of malicious attacks.

28 One of the first products developed and offered by Vade Secure was its Content Filter, which has been

                                                       -4-                  No. 3:19-cv-4238-MMC-RMI
                                                                    JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 6 of 20




 1 the cornerstone of Vade Secure since 2008. In addition to the Content Filter, Vade Secure has

 2 continued to develop innovative email security products and solutions directed to, for example, mail

 3 transfer agent (MTA) technology, anti-spam, anti-virus, anti-phishing, anti-spear phishing, and anti-

 4 malware, using techniques such as heuristics, machine learning, and behavioral analysis. In June

 5 2018, Vade Secure released Vade Secure for Office 365, which seamlessly integrated Vade Secure’s

 6 e-mail filtering technologies with Microsoft Office 365. Following up on this success, Vade Secure

 7 next sought to revolutionize the Message Transfer Agent (MTA) space, by creating Vade MTA

 8 Builder, the most flexible MTA on the market, with the capability to allow users to build and modify

 9 their MTA to fit their needs. Vade MTA Builder was released in December 2020, during the

10 pendency of this case.

11          In the nineteen months since they filed this case, Plaintiffs have consistently leveled grave

12 accusations of theft, harm, and bad faith based on alleged misappropriation of purported trade secrets,

13 with ever-escalating rhetoric. But Plaintiffs have equally consistently ducked the central questions in

14 this case: what specific trade secrets do Plaintiffs claim to have, and where specifically do Plaintiffs

15 claim that Vade Secure’s products incorporate them? With fact discovery closed and Plaintiffs’ expert

16 reports served, those questions still have not been answered clearly. To be sure, at the very instant

17 fact discovery closed, midnight the morning of February 13, 2021, Plaintiffs served supplemental

18 contention interrogatory responses that identified, for the first time, six discrete categories of alleged

19 trade secrets that they claim to own and claim were misappropriated (five technical categories

20 consisting of high-level techniques and feature combinations, and one business category consisting of

21 Cloudmark’s customers’ information). But even then, Plaintiffs were unable (or unwilling) to identify

22 what, specifically, they claim to own and what, specifically, was supposedly taken: Plaintiffs sliced

23 and diced the handful of techniques identified in the five technical categories into 144 different

24 combinations, each of which is supposedly a distinct trade secret. Indeed, one of the five categories

25 consists principally of the combinations of other categories. And then, a week after discovery closed,

26 Plaintiffs served another supplemental contention interrogatory response adding more combinations,

27 bringing the total number of asserted trade secrets based on the same six categories of information to

28 155 distinct asserted trade secrets. Plaintiffs’ hedging—dividing the same core set of information

                                                       -5-                 No. 3:19-cv-4238-MMC-RMI
                                                                   JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 7 of 20




 1 into so many slightly-differing distinct combinations that they allege to be trade secrets—reveals a

 2 lack of confidence that speaks volumes at this late stage.

 3          Plaintiffs’ lack of confidence is warranted. After demanding that Vade Secure produce code

 4 and documents for all of its products—and having brought, and won, motions to obtain that

 5 information by claiming that source code for all of Vade Secure’s products was relevant, then

 6 spending more than 800 hours reviewing that source code—Plaintiffs’ own expert reports show that

 7 Plaintiffs accuse only three products: Vade Secure for O365, the MTA Builder, and the Content

 8 Filter, which Plaintiffs accused for the first time through their expert report despite not identifying it in

 9 their Complaint or contentions. Moreover, the evidence establishes that Plaintiffs’ purported trade

10 secrets are old concepts known and widely used publicly in the industry, that neither Vade Secure for

11 O365, nor the Content Filter, nor Vade Secure MTA Builder incorporates Plaintiffs’ specific

12 implementation of those old and publicly known concepts; and that even Plaintiffs did not treat these

13 techniques and implementations as trade secrets, except as part of this litigation.

14          Plaintiffs’ expert reports also confirm that their copyright claims are window-dressing: not

15 only are the allegedly infringing files not present in Vade Secure’s current products (they were

16 prepared for an internal demonstration), Plaintiffs’ damages expert admits that no damages are

17 warranted—even if Plaintiffs could establish that the files infringed valid copyrights. Plaintiffs’

18 breach of contract claims similarly lack substance—even if Plaintiffs were to establish breach,

19 Plaintiffs’ own expert finds that the claim adds little in damages. Rather, Plaintiffs’ expert reports

20 confirm that this case rises and falls with Plaintiffs’ trade secret misappropriation claims. Not only are

21 those claims weak for the reasons discussed above, but Plaintiffs’ own damages expert found that the

22 supposed misappropriation caused Plaintiffs little quantifiable harm—reduced margins on one deal for

23 one client. But since the evidence shows that Vade Secure’s accused products are different, better,

24 and compete in the marketplace on their own merits, Plaintiffs fail to support even that purported

25 harm. Plaintiffs are then left to claim that the entire value of Vade Secure’s accused products—

26 including products first released long before any alleged misappropriation or infringement—are the

27 correct measure of Plaintiffs’ damages. In the end, the facts establish that this case was Plaintiffs’

28 reactionary response to legitimate competition, not a genuine attempt to protect valuable intellectual

                                                        -6-                  No. 3:19-cv-4238-MMC-RMI
                                                                     JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 8 of 20




 1 property.

 2          Vade Secure also has counterclaims that allege improper interference by Plaintiffs in Vade

 3 Secure’s business relationships, which counterclaims are subject to a pending motion to dismiss. The

 4 limited discovery available to date has confirmed that Plaintiffs made false representations about Vade

 5 Secure and sought to lock in its customers/prevent Vade Secure from entering the market, which

 6 demonstrate the merit to these claims.

 7 3.       LEGAL ISSUES

 8          The principal disputed legal issues are:

 9             Whether Plaintiffs have properly asserted any claim of trade secret misappropriation;

10             Whether each of Plaintiffs’ asserted trade secrets satisfies each element for protection as a
                “trade secret” under the Defend Trade Secrets Act;
11             Whether Defendants misappropriated any valid trade secrets of Plaintiffs in violation of
                the Defend Trade Secrets Act;
12
               Whether Plaintiffs can establish any claim of copyright infringement by Defendants in
13              violation of the Copyright Act;
               Whether any such misappropriation and/or infringement has been willful;
14
               Whether an injunction should issue against Defendants arising from the alleged trade
15              secrets misappropriation and/or copyright infringement;
               Whether Defendant Lemarié breached his contractual obligations to Plaintiff Cloudmark
16              through one or more of his: 1) alleged unauthorized disclosure and failure to maintain
                confidentiality of Cloudmark Proprietary Information, 2) alleged failure to disclose
17              inventions; 3) alleged failure to maintain and make available Cloudmark’s company
                records; and 4) alleged failure to deliver materials containing Cloudmark Proprietary
18              Information;
               Whether Defendants Vade Secure, Incorporated and Vade Secure SASU are vicariously
19              liable for Defendant Lemarié’s alleged misappropriation and/or copyright infringement;
20             The nature of equitable relief, if any, appropriate to address Defendants’ alleged trade
                secret misappropriation and/or copyright infringement, and Defendant Lemarié’s alleged
21              breach of contract;

22             The amount of any damages owed Plaintiffs, if any, by Defendants for the alleged trade
                secrets misappropriation, copyright infringement, and breach of contract claims, as well as
23              any fees and costs owed Plaintiffs, and whether Defendants are jointly and severally liable
                for such damages;
24
               Whether Defendants have properly asserted a claim for defamation, commercial
25              disparagement, intentional interference with prospective economic advantage, unfair
                competition, monopolization, and/or attempted monopolization;
26             The nature of equitable relief, if any, appropriate to address Plaintiffs’ alleged defamation,
                commercial disparagement, intentional interference with prospective economic advantage,
27              unfair competition, monopolization, and/or attempted monopolization; and
28             The amount of any damages owed Defendants, if any, by Plaintiffs for the alleged

                                                       -7-                 No. 3:19-cv-4238-MMC-RMI
                                                                   JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 9 of 20




 1              defamation, commercial disparagement, intentional interference with prospective
                economic advantage, unfair competition, monopolization, and/or attempted
 2              monopolization.

 3 The Parties reserve the right to raise additional factual or legal issues that may arise through the course

 4 of this action.

 5 4.        MOTIONS

 6           Plaintiffs’ Motion to Dismiss Vade Defendants’ Third Amended Counterclaims (Dkt. 378) is

 7 currently pending. Vade Secure filed its opposition on January 11, 2021 (Dkt. 398). Plaintiffs filed

 8 their reply on January 21, 2021 (Dkt. 414). The Court has not set a hearing on the motion. To the

 9 extent that the Court does not grant the motion to dismiss with prejudice, Plaintiffs intend to file a

10 motion for summary judgment on all Vade Secure counterclaims.

11           The parties anticipate other customary motion practice, including discovery motions related to

12 expert disclosures, summary judgment motions, Daubert motions, motions to strike, and motions in

13 limine.

14 5.        AMENDMENTS OF PLEADINGS

15           The deadline set by the Court to amend pleadings has passed and, thus, Plaintiffs do not intend
16 to amend the pleadings at this time. However, Plaintiffs reserve the right to seek leave to amend the

17 pleadings to the extent additional information is obtained through further discovery or motion practice

18 that may call for further amendments. On Vade Secure’s counterclaims, Plaintiffs’ motion to dismiss

19 is pending and, thus, Plaintiffs have not yet asserted any defenses. Defendants reserve the right to

20 amend their pleadings in the event the Court grants Plaintiffs’ motion with leave to amend.

21 6.        EVIDENCE PRESERVATION
22           The parties and their counsel hereby certify that they previously reviewed the Guidelines
23 Relating to the Discovery of Electronically Stored Information, and met and conferred in late 2019

24 pursuant to Federal Rule of Civil Procedure 26(f) regarding reasonable and proportionate steps taken

25 to preserve evidence relevant to the issues reasonably evident in this action, including electronic data

26 and materials.

27 7.        INITIAL DISCLOSURES
28           The parties have exchanged initial disclosures and supplemental initial disclosures under

                                                       -8-                  No. 3:19-cv-4238-MMC-RMI
                                                                    JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 10 of 20




 1 Federal Rule of Civil Procedure 26(a).

 2 8.       DISCOVERY

 3          Fact discovery closed February 12, 2021. Plaintiffs and Defendant Lemarié are proceeding

 4 with the production of forensic data in the possession of Mr. Lemarié pursuant to the agreed-upon

 5 stipulated protocol filed with the Court on October 5, 2020 (Dkt. 275). Additionally, Vade Secure has

 6 made additional source code available for inspection, which Plaintiffs’ experts are continuing to

 7 review and analyze. Further, Plaintiffs have agreed to and are in the process of preparing a

 8 supplemental production of custodial emails responsive to Defendants’ narrowed email production

 9 request, which Plaintiffs are reviewing for potential privilege issues and state will be produced by

10 March 10, 2021. Further, there remains an ongoing dispute relating to whether there are outstanding

11 documents concerning competition, customer relationships and contracts with third parties,

12 competitive analysis of Vade Secure and its products that have not yet been produced by Plaintiffs;

13 Plaintiffs believe such documents have already been produced to the extent they are relevant and

14 responsive to Defendants’ requests, and submitted a revised Interrogatory response earlier this week,

15 and a letter to Vade Secure today, identifying what they believe to be the relevant such materials. The

16 parties will continue to meet and confer and may have a dispute regarding this issue and related

17 privilege matters.     The parties have otherwise agreed to work cooperatively on any expert

18 supplementation warranted by any ongoing discovery.

19 9.       CLASS ACTIONS

20          This section is not applicable to the above-captioned action.

21 10.      RELATED CASES

22          There are no cases related to the above-captioned action.
23 11.      RELIEF
24          Plaintiffs’ Statement: Plaintiffs seek the following relief recited in their Amended Complaint
25 (Dkt. 219):

26              Judgment in Plaintiffs’ favor and against Defendants on all causes of action alleged;
                Compensatory damages for actual loss and unjust enrichment caused by the
27               misappropriation of Plaintiffs’ trade secret information and Defendants’ copyright
                 infringement, to the extent not duplicative or overlapping;
28

                                                     -9-                 No. 3:19-cv-4238-MMC-RMI
                                                                 JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 11 of 20




 1             Exemplary damages equal to two times the amount of the compensatory damages awarded
                for Defendants’ misappropriation;
 2             An award of Plaintiffs’ reasonable attorneys’ fees and costs;
 3             Compensatory damages arising from the breach of various contractual obligations by
                Defendant Lemarié;
 4             Actual damages as a result of Defendants’ copyright infringement and any of Defendants’
                profits that are attributable to the infringement;
 5
               Preliminary and permanent injunctive and other equitable relief, including an order to
 6              immediately cease and discontinue: (1) importing, making, using, offering for sale, or
                selling any product or service embodying Plaintiffs’ trade secrets and/or confidential
 7              information; and (2) reproducing, distributing, publishing, placing in the market, or
                otherwise infringing Proofpoint’s copyrighted works, in whole or in part, or any derivative
 8              work thereof, in any medium;
               An order, pursuant to 17 U.S.C. § 503(a) and (b), and other applicable statutes or laws,
 9              providing for the impoundment, destruction, or other reasonable disposition of all
                complete or partial copies of Proofpoint’s copyrighted works in the possession or control
10              of Defendants, and a complete disclosure of the location of any such copies, including any
                incorporated into products sold or distributed by Defendants Vade Secure, Incorporated
11              and Vade Secure SASU;
12             Specific performance and other equitable relief, including directing Defendant Lemarié to
                comply with his contractual obligations to Plaintiffs and directing Vade to assign any
13              intellectual property developed, solely or jointly with others, by Lemarié during the term
                of his employment at Vade that utilized Plaintiffs’ trade secrets and/or confidential
14              information; and
15             Pre-judgment and post-judgment interest as well as any such other and further relief as the
                Court deems just and proper.
16
            Additionally, Plaintiffs have been and will be irreparably harmed by Defendants’ ongoing
17
     trade secret misappropriation such that monetary damages are insufficient and permanent injunctive
18
     relief is necessary. Plaintiffs intend to seek permanent injunctive relief, including at least the relief
19
     previously sought in Plaintiffs’ motion for preliminary injunction (Dkt. 31-68). Notwithstanding that
20
     the ongoing harm to Plaintiffs is irreparable and not compensable by monetary damages, Plaintiffs’
21
     experts have nevertheless provided estimates of monetary damages in this case that at least capture the
22
     unjust enrichment to Defendants and actual losses to Proofpoint attributable to Defendants’ acts of
23
     misappropriation and infringement.
24
            Defendants’ Statement:        Defendants seek the following relief: judgment in favor of
25
     Defendants and against Plaintiffs on all causes of action alleged by Plaintiffs; judgment for
26
     preliminary and permanent injunctive relief enjoining the wrongful and unfair acts by Plaintiffs
27
     alleged in Vade Secure’s counterclaims, and by those persons acting in concert with Plaintiffs,
28
     including related individuals, entities, agents, or representatives; an award of actual damages sustained

                                                       -10-                 No. 3:19-cv-4238-MMC-RMI
                                                                    JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 12 of 20




 1 as a result of the acts alleged in Vade Secure’s counterclaims, together with prejudgment interest,

 2 according to proof; an order of disgorgement of the Plaintiffs’ profits resulting from the acts alleged in

 3 Vade Secure’s counterclaims; an award of restitution of any profits resulting from the acts alleged in

 4 Vade Secure’s counterclaims; an award of punitive damages as permitted by law; an award of Vade

 5 Secure’s attorneys’ fees and their costs of suit, including reasonable litigation expenses, as permitted

 6 by law; an award of pre-judgment and post-judgment interest, and any additional relief the Court

 7 deems just and proper. Damages will be the subject of expert analysis and testimony.

 8 12.       SETTLEMENT AND ADR

 9           The parties have engaged in settlement conferences with Magistrate Judge Kim on May 20,

10 2020 (Dkt. 162), June 4, 2020 (Dkt. 172), August 14, 2020 (Dkt. 203), and January 13, 2021 (Dkt.

11 406), which have not resulted in resolution of the parties’ disputes. The parties are scheduled to attend

12 a further settlement conference with Magistrate Judge Kim on April 27, 2021.

13 13.       CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

14           The parties do not consent to have a magistrate judge conduct all further proceedings including
15 trial or entry of judgment.

16 14.       OTHER REFERENCES
17           At this time, the parties do not believe that this case is suitable for reference to a special
18 master, binding arbitration, or the Judicial Panel on Multidistrict Litigation.

19 15.       NARROWING OF ISSUES
20           Plaintiffs’ Statement: The parties previously represented to the Court that they would “work

21 together in good faith to narrow any issues and expedite the presentation of evidence at trial to the

22 extent practicable,” and “to stipulate to the authenticity and admissibility of business records and other

23 documents to the extent possible” (Dkt. 60 at 10). Plaintiffs are still committed to doing so, however

24 Defendants’ complaints regarding the supposed burdensome volume of trade secrets asserted in this

25 case are greatly exaggerated. As Plaintiffs have explained to Defendants: (1) there is no fixed limit

26 on the number of trade secrets a party may assert, and cases often proceed to trial with large numbers

27 of trade secrets (see, e.g., Syntel, Inc. v. Trizetto Group, Inc., et al., No. 1:15-cv-00211 (S.D.N.Y.)

28 (trial on 104 separate trade secrets)); (2) the number of asserted trade secrets is indicative of the extent

                                                       -11-                 No. 3:19-cv-4238-MMC-RMI
                                                                    JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 13 of 20




 1 of Defendants’ misappropriation, and there is no valid reason to limit Plaintiffs’ ability to seek

 2 recourse for Defendants’ unlawful actions; (3) the alleged burden from having to respond to 155

 3 asserted trade secrets is belied by Vade’s own failure to analyze or address any specific combinations

 4 of techniques in its own interrogatory responses, instead making vague assertions that trade secrets

 5 “relating to” certain features or “including” certain techniques were publicly disclosed or

 6 independently developed; (4) the alleged burden is further belied by Vade’s failure to explain how the

 7 burden on Vade is any more onerous than the burden on Plaintiffs—who must show (and did show in

 8 Dr. Black’s report) that each asserted trade secret is entitled to protection under the law. Plaintiffs do

 9 not believe that any narrowing of the trade secrets is warranted or necessary to streamline the

10 presentation of issues for trial, but are open to working with Defendants on any proposals they may

11 have—particularly after the close of expert discovery.

12          Defendants’ Statement: During discovery, Defendants repeatedly asked Plaintiffs to provide

13 more specific and definitive trade secret contentions, and approximately five weeks before discovery

14 closed, Plaintiffs agreed to do so on a rolling basis. Despite these ongoing promises, Plaintiffs

15 continued to broaden, not narrow, their trade secret contentions. At midnight of the close of fact

16 discovery, Plaintiffs identified for the first time 144 separate allegedly misappropriated trade secrets.

17 One of these alleged trade secrets consists of customers’ information. The remaining 143 are merely

18 slightly differing combinations of techniques and concepts that Plaintiffs identified within five

19 technical categories. Plaintiffs continued to broaden their trade secret contentions even after the close

20 of fact discovery—Plaintiffs’ latest Interrogatory responses, served February 20, 2021 (more than a

21 week beyond the February 12, 2021 close of fact discovery deadline) now alleges 155 separate

22 allegedly misappropriated trade secrets—154 of which are slightly-differing combinations of the same

23 five categories of technical information (e.g., Asserted Trade Secret 4 purports to combine asserted

24 trade secrets 1(a)-(g), 2(a)-(b), and (3) in different combinations to create 130 different trade secrets).

25 The result is that Plaintiffs’ legal contentions impose a burden wildly out of line with Plaintiffs’

26 factual contentions—whereas Plaintiffs assert that Vade Secure uses a handful of techniques that they

27 claim were misappropriated, Vade Secure must assess and address how each of 155 distinct

28 combinations of these techniques compares with each prong of the multi-part DTSA standard for trade

                                                       -12-                 No. 3:19-cv-4238-MMC-RMI
                                                                    JOINT CASE MANAGEMENT STATEMENT
      Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 14 of 20




 1 secret protection. The burden of doing so is unjustified where, as here, Plaintiffs cannot reasonably

 2 intend to assert 155 distinct trade secrets to the jury at trial.

 3           Plaintiffs’ assertion of 155 separate trade secrets at this late stage, and particularly in this

 4 fashion, is unreasonable and prejudices Defendants by forcing them to prepare for such a large

 5 number of allegations when Plaintiffs cannot reasonably be expected to present all of them at trial.

 6 Plaintiffs should not be permitted to conceal the trade secrets they actually intend to advance, but

 7 should be required to identify a reasonable number of asserted trade secrets well in advance of trial.

 8           Defendants are working in good faith to narrow the issues related to Defendants’

 9 counterclaims and expedite the presentation of evidence at trial to the extent possible. Defendants

10 plan to work with Plaintiffs to jointly determine how best to streamline the process towards trial.

11 16.       EXPEDITED TRIAL PROCEDURE

12           The parties do not propose that this case proceed under the Expedited Trial Procedure of
13 General Order 64 Attachment A.

14 17.       SCHEDULING
15           The dates set forth in the Court’s Pretrial Preparation Order (Dkt. 63), as modified in the
16 parties’ stipulation extending certain deadlines (Dkts. 361, 433), are currently in effect.

17 18.       TRIAL
18           Plaintiffs request a trial by jury. The parties maintain their prior estimated trial length of eight
19 (8) – fourteen (14) court days.

20 19.       DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS
21           Each party has filed the Certification of Interested Entities or Persons required by Civil Local
22 Rule 3-15, the contents of which are restated below.

23           Plaintiffs’ Certification: Pursuant to Civil L.R. 3-15, Plaintiffs’ undersigned counsel certifies
24 that, other than the named parties, no other persons, associations of persons, firms, partnerships,

25 corporations (including parent corporations) or other entities (i) have a financial interest in the subject

26 matter in controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject

27 matter or in a party that could be substantially affected by the outcome of this proceeding.

28           Defendants’ Certification: Pursuant to Civil L.R. 3-15, Defendants' undersigned counsel

                                                        -13-                   No. 3:19-cv-4238-MMC-RMI
                                                                       JOINT CASE MANAGEMENT STATEMENT
     Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 15 of 20




 1 certifies that the following listed persons, associations of persons, firms, partnerships, corporations

 2 (including parent corporations) or other entities (i) have a financial interest in the subject matter in

 3 controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject matter

 4 or in a party that could be substantially affected by the outcome of this proceeding: (1) Proofpoint,

 5 Inc., Plaintiff; (2) Cloudmark LLC, Plaintiff; (3) Vade Secure, Incorporated, Defendant; (4) Vade

 6 Secure SASU, Defendant and interested party having a financial interest in Defendant Vade Secure,

 7 Incorporated; (5) Olivier Lemarié, Defendant; and (6) LLG Capital, Interested party having a financial

 8 interest in Defendant Vade Secure SASU.

 9 20.      PROFESSIONAL CONDUCT

10          All attorneys of record for the parties have reviewed the Guidelines for Professional Conduct
11 for the Northern District of California.

12 21.      OTHER MATTERS
13          The parties agree to service by email for all discovery requests, responses, and objections;
14 deposition notices and objections; motions, oppositions, and replies; pretrial disclosures and

15 exchanges; and all other pleadings and papers to the extent practicable, and to the extent not already

16 served upon counsel of record via the Court’s CM/ECF system.

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -14-                No. 3:19-cv-4238-MMC-RMI
                                                                  JOINT CASE MANAGEMENT STATEMENT
     Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 16 of 20




 1 DATED: March 5, 2021              Respectfully Submitted,

 2
                                      By /s/ Sean S. Pak
 3
                                         QUINN EMANUEL URQUHART &
 4                                       SULLIVAN, LLP
                                         Sean S. Pak (SBN 219032)
 5                                       seanpak@quinnemanuel.com
                                         Iman Lordgooei (SBN 251320)
 6                                       imanlordgooei@quinnemanuel.com
                                         50 California Street, 22nd Floor
 7                                       San Francisco, CA 94111
                                         Telephone: (415) 875-6600
 8                                       Facsimile: (415) 875-6700
 9
                                         JWC LEGAL
10                                       Jodie W. Cheng (SBN 292330)
                                         jwcheng@jwc-legal.com
11                                       One Market Street
                                         Spear Tower, 36th Floor
12                                       San Francisco, CA 94105
                                         Telephone: (415) 293-8308
13
                                         Attorneys for Plaintiffs Proofpoint, Inc. and
14                                       Cloudmark LLC

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        -15-                 No. 3:19-cv-4238-MMC-RMI
                                                     JOINT CASE MANAGEMENT STATEMENT
     Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 17 of 20




 1 DATED: March 5, 2021              Respectfully Submitted,

 2
                                      By /s/ Jeffrey G. Homrig
 3
                                         Douglas E. Lumish (SBN 183863)
 4                                       Jeffrey G. Homrig (SBN 215890)
                                         Arman Zahoory (SBN 306421)
 5                                       Ryan Banks (SBN 318171)
                                         LATHAM & WATKINS LLP
 6                                       140 Scott Drive
                                         Menlo Park, CA 94025
 7                                       Telephone: (650) 328-4600
                                         Facsimile: (650) 463-2600
 8                                       doug.lumish@lw.com
                                         jeff.homrig@lw.com
 9                                       arman.zahoory@lw.com
                                         ryan.banks@lw.com
10
                                         Margaret A. Tough (SBN 218056)
11                                       Sadik Huseny (SBN 224659)
                                         Joseph R. Wetzel (SBN 238008)
12                                       LATHAM & WATKINS LLP
                                         505 Montgomery Street, Suite 2000
13                                       San Francisco, CA 91444
                                         Telephone: (415) 391 0600
14                                       Facsimile: (415) 395 8095
                                         margaret.tough@lw.com
15                                       sadik.huseny@lw.com
                                         joe.wetzel@lw.com
16
                                         Joseph H. Lee (SBN 248046)
17                                       LATHAM & WATKINS LLP
                                         650 Town Center Drive, 20th Floor
18                                       Costa Mesa, CA 92626
                                         Telephone: (714) 540 1235
19                                       Facsimile: (714) 755 8290
                                         joseph.lee@lw.com
20
                                         Colin H. Murray (SBN 159142)
21                                       BAKER & McKENZIE LLP
                                         Two Embarcadero Center, 11th Floor
22                                       San Francisco, CA 94111-3802
                                         Telephone: (415) 576 3000
23                                       Facsimile: (415) 576 3099
                                         colin.murray@bakermckenzie.com
24
                                         Danielle L. Benecke (SBN 314896)
25                                       BAKER & McKENZIE LLP
                                         600 Hansen Way
26                                       Palo Alto, CA 94304
                                         Telephone: (650) 856 2400
27                                       Facsimile: (650) 856 9299
                                         danielle.benecke@bakermckenzie.com
28

                                        -16-                No. 3:19-cv-4238-MMC-RMI
                                                    JOINT CASE MANAGEMENT STATEMENT
     Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 18 of 20




 1                                      Jay F. Utley (Admitted Pro Hac Vice)
                                        Bart Rankin (Admitted Pro Hac Vice)
 2                                      Mackenzie M. Martin (Admitted Pro Hac Vice)
                                        John G. Flaim (Admitted Pro Hac Vice)
 3                                      Chaoxuan Liu (Admitted Pro Hac Vice)
                                        Mark Ratway (Admitted Pro Hac Vice)
 4                                      Benjamin B. Kelly (Admitted Pro Hac Vice)
                                        BAKER & McKENZIE LLP
 5                                      1900 North Pearl Street, Suite 1500
                                        Dallas, Texas 75201
 6                                      Telephone: (214) 978 3000
                                        Facsimile: (214) 978 3099
 7                                      jay.utley@bakermckenzie.com
                                        bart.rankin@bakermckenzie.com
 8                                      mackenzie.martin@bakermckenzie.com
                                        john.flaim@bakermckenzie.com
 9                                      charles.liu@bakermckenzie.com
                                        mark.ratway@bakermckenzie.com
10                                      ben.kelly@bakermckenzie.com

11                                      Shima S. Roy
                                        BAKER & McKENZIE LLP
12                                      300 East Randolph Street, Suite 500
                                        Chicago, IL 60601
13                                      Telephone: (312) 861 8000
                                        Facsimile: (312) 861 2899
14                                      shima.roy@bakermckenzie.com

15                                      Alexander Brauer (appearance pro hac vice)
                                        (TX SBN 24038780)
16                                      BAILEY BRAUER PLLC
                                        8350 N. Central Expressway
17                                      Suite 650
                                        Dallas, Texas 75206
18                                      Telephone: (214) 360-7433
                                        Facsimile: (214) 360-7435
19                                      abrauer@baileybrauer.com

20                                      Attorneys for Defendants, Vade Secure,
                                        Incorporated and Vade Secure SASU
21

22

23

24

25

26

27

28

                                        -17-               No. 3:19-cv-4238-MMC-RMI
                                                   JOINT CASE MANAGEMENT STATEMENT
     Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 19 of 20




 1

 2
     DATED: March 5, 2021          SINGER CASHMAN LLP
 3
                                   By:    /s/ Adam S. Cashman
 4

 5                                       Adam S. Cashman (Bar No. 255063)
                                         acashman@singercashman.com
 6                                       Benjamin L. Singer (Bar No. 264295)
                                         bsinger@singercashman.com
 7                                       Evan Budaj (Bar No. 271213)
                                         ebudaj@singercashman.com
 8                                       Neil Cave (admitted pro hac vice)
 9                                       ncave@singercashman.com
                                         505 Montgomery Street, Suite 1100
10                                       San Francisco, CA 94111
                                         Telephone: (415) 500-6080
11                                       Facsimile: (415) 500-6080
12                                       Attorneys for Defendant Olivier Lemarié
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -18-                No. 3:19-cv-4238-MMC-RMI
                                                      JOINT CASE MANAGEMENT STATEMENT
     Case 3:19-cv-04238-MMC Document 438 Filed 03/05/21 Page 20 of 20




 1                              ATTESTATION OF CONCURRENCE

 2         I, Sean Pak, am the ECF user whose ID and password are being used to file this JOINT CASE

 3 MANAGEMENT STATEMENT. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the

 4 signatories identified above has concurred in the filing of this document.

 5

 6 Dated: March 5, 2021                               /s/ Sean S. Pak
                                                     Sean Pak
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -19-                 No. 3:19-cv-4238-MMC-RMI
                                                                JOINT CASE MANAGEMENT STATEMENT
